 In,theMatterofUNITED BOAT SERVICE CORPORATIONandUNITEDBROTHERHOOD OF WELDORS,CUTTERS AND HELPERS OF AMERICA, LOCAL#22,"C.U. A. (IND.)-'Case No. 2-R-3989 (R-5486)SECOND SUPPLEMENTAL DECISIONANDDIRECTIONJuly 13; 19414 ,QOn May 4, 1944, pursuant to the Decision and Direction of Electionsissued herein on November 30, 1943,1 elections by secret ballot wereconducted under the direction and supervision of the Regional Directorfor the Secohd,Region (New York City). Thereafter, upon timelyrequest, on June 20,,1944, a run-off election was conducted under thedirection and supervision of the Regional Director among the em-ployees in the welder's group only.As to the result of the run-off elec-tion, the Tally of Ballots shows as follo`vs':Approximate number of eligible voters----------------------203Valid votes counted----------------------------------------158Votes cast for Industrial Union of Marine and ShipbuildingWorkers,of America, Local No. 38, C. I. 0-----------------79,Votes cast for United Brotherhood of Weldors, Cutters andHelpers of America, Local No. 22, C. U. A. (Ind ) ---------79Votes cast against participating unions----------------------0Challenged ballots ----------------------------------------4Void ballots ----------------------------------------------12No objections to the conduct of the run-off election have been filedwithin the time provided therefor.On June 27, 1944, the Regional Director issued and duly servedupon -the parties his Report on Run-off Election and Challenges, towhich none of the' parties has excepted. Therein he recommends thatthe challenges to the ballots of George Panella, Vincent Pellegrino,and Peter Toriello be sustained for the reason that none of these wasemployed by the Company in an eligible category on the date of thepay roll designated for the purposes of determining eligibility to par153 N. L. R. B. 992;amended 55 N. L. R. B. 671, and 55 N. L. R. B. 1440.57 N. L.R. B, No. 43.-240-' UNITED BOAT SERVICE CORPORATION241ticipate in the election in the welders group.Under these circum-,stances, we agree with the Regional Director and hereby sustain thechallenges to the ballots of the above-named three.A different situation exists, however, with respect to, the ballot ofOlympic Villani, who was employed by the Company on April 27,1943, as a tack welder and has continued his employment in that,classification.The Regional Director upon investigation finds thatVillani's name was omitted from a list of those eligible to participatein the run-off election through a clerical error and recommends thathis ballot be opened and counted.Clearly Villani has fulfilled theconditions requisite for participation in the run-off election and theomission of his name from the list of eligible voters was error.Weshall direct therefore, that the ballot of Olympic' Villani be openedand counted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 9 and 10 of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Boat,Service Corporation, New York City, the Regional Director for theSecond Region shall, pursuant to the Rules and Regulations of theBoard, set forth above, and subject to Article III, Sections 10 and 11of said Rules and Regulations, within ten (10) days from the,date,of this Direction, open and count the ballot of Olympic Villani, andupon the conclusion. of the counting of the said ballot, shall cause tobe -fu nished to the parties in this proceeding a supplemental Tallyof Ballots embodying his findings as to their choice.[Seeinfra,57 N. L. R. B. 1079 for Fifth Supplemental Decision andCertification of Representatives.]601248-45-vol. 57-17